Citation Nr: 1719910	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 19, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from May 1974 to August 1977.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously remanded by the Board in August 2013 and July 2016.   The issue of TDIU is considered part and parcel of the Veteran's psoriatic arthritis claims, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

Beginning on September 11, 2008, the competent and credible evidence suggests that the Veterans' service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met effective September 11, 2008.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim is granted by this decision, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran was previously awarded a TDIU effective May 19, 2009, the date from which the Veteran received a medical opinion that his psoriasis was severe enough to warrant a 60 percent rating.  The grant of a 60 percent rating made the Veteran schedularly eligible for  TDIU which is deemed part and parcel of any service-connected claim.  The Veteran asserts that his award of TDIU should  have been granted from the effective date of his service-connected psoriatic arthritis, September 11, 2008.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a) and (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  13 Vet. App. 342 (2000).  In Hatlestad, the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  5 Vet. App. 529.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

At the outset, the Board notes that the Veteran was initially service-connected for psoriatic arthritis, effective from September 11, 2008.  As a TDIU claim is part and parcel of any increased rating claim, the issue of TDIU must be considered for the entire appeal period beginning with the effective date of the service-connected psoriatic arthritis claim, September 11, 2008. 

In this instance, the Board observes that the Veteran's combined service-connected rating from the period of September 11, 2008, to May 19, 2009, was 0 percent.  Specifically, the Veteran was rated as noncompensable for psoriasis, and noncompensable for psoriatic arthritis associated with psoriasis. Therefore the Veteran did not meet the objective combined rating percentage criteria for a schedular TDIU.  See 38 C.F.R. § 4.16(a).

While the Veteran does not meet the objective combined rating percentage criteria required for TDIU under 38 C.F.R. § 4.16(a), the Veteran's claim must be considered under 38 C.F.R. § 4.16(b) as well.  As the Veteran has been unable to work from September 2004 as a result of pain caused by his psoriatic arthritis, the Board finds that during the period from September 11, 2008, to May 19, 2009, the Veteran was unable to follow a substantially gainful occupation and as such TDIU is warranted from September 11, 2008.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a TDIU is granted effective September 11, 2008.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


